COURT OF APPEALS




COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-05-023-CV
 
 
 
IN RE PATRICK
L. TAVE                                                             RELATOR
 
 
------------
ORIGINAL
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The
court has considered relator's “Motion for Leave to file Petition for Writ of
Mandamus” and is of the belief that relief should be denied. 
Accordingly, relator's “Motion for Leave to file Petition for Writ of
Mandamus” is denied.
  
 
                                                                  PER
CURIAM
  
 
PANEL B:   HOLMAN,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:
January 21, 2005

NOTES
1. 
See Tex. R. App. P. 47.4.